Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6725811 B1), hereinafter Moore, in view of the attached non-patent literature to McGraw Hill (Note an accessibility date of 11/4/2004).
Regarding claim 1, Moore teaches an assembly for a water heater having a burner, comprising: 
a tube (Figure 1, Flue 26) extending longitudinally along a centerline from a first end adjacent the burner to a second end (Figure 1, Flue 26 extends from the bottom wall 24, near the burner 42, to the top 22); and 
a partition downstream of the burner (Figure 1, bottom wall 24) and including an opening for receiving the tube (Figure 1, the flue 26 is received by the opening in the bottom wall 24).
But fails to teach a first end of the tube including a flared portion extending away from the centerline; and 
  A partition opening having a curved flange for receiving the flared portion of the tube.
However, McGraw Hill teaches a first end of the tube including a flared portion extending away from the centerline (Table 8-4, adapting Moore to utilize a well-rounded inlet would result in a flared portion of the flue 24 of Moore extending away from the centerline) ; and
A partition opening having a curved flange for receiving the flared portion of the tube such that the flared portion of the tube extends into the partition and cooperates with the curved flange (Table 8-4, the well-rounded inlet adapted to the system of Moore would be understood to affect the geometry of both the flue 24 and the bottom wall 24, resulting in the partition receiving the flared portion of the tube in a cooperative relationship).
Moore and McGraw Hill are considered to be analogous because they are both in the same field of thermal-fluid mechanics. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moore to utilize a well-rounded flue inlet geometry, instead of the current reentrant flue inlet geometry. This would involve flaring the end of the flue such that the sharp edge is eliminated, and adapting the bottom wall of the tank to accept the flared flue pipe, shown by Annotated Figure 1. This would have the predictable result and benefit of reducing the loss coefficient of the flue inlet, as suggested by McGraw Hill on Page 349, “The head loss at the inlet of a pipe is a strong function of geometry. It is almost negligible for well-rounded inlets (KL = 0.03 for r/D > 0.2), but increases to about 0.50 for sharp-edged inlets (Fig. 8–34). That is, a sharp edged inlet causes half of the velocity head to be lost as the fluid enters the pipe. This is because the fluid cannot make sharp 90° turns easily, especially at high velocities. As a result, the flow separates at the corners, and the flow is constricted into the vena contracta region formed in the midsection of the pipe (Fig. 8–35). Therefore, a sharp-edged inlet acts like a flow constriction”

    PNG
    media_image1.png
    188
    422
    media_image1.png
    Greyscale

Annotated Figure 1: inlet geometries of Moore and Table 8-4 of McGraw Hill

Regarding claim 2, modified Moore teaches the assembly recited in claim 1, wherein the flared portion is frustoconical (McGraw Hill Page 350, in addition to the well-rounded geometry reducing the loss coefficient, the gradual contraction would likewise have a similar effect. This would result in a straight cross section at the interface of the flue 26 and bottom wall 24 of Moore, i.e. a frustoconical geometry).  
Regarding claim 3, modified Moore teaches the assembly recited in claim 1, wherein the partition has a first side facing the burner and a second side facing water stored in the water heater (Figure 1 of Moore, the bottom wall 24 has a bottom side facing the burner and a top side facing the water in the water heater), the flared portion being positioned on the first side (Figure 1 of Moore, flaring the flue 26 to adapt with the bottom wall 24 would result in the flue being positioned on the side of the bottom wall 24 towards the burner, i.e. the bottom or “first” side).
Regarding claim 5, modified Moore teaches the assembly recited in claim 1, wherein the flared portion of the tube extends into the curved flange of the partition (Figure 1 of Moore, it is understood that when adapting the reentrant profile of Moore to the well-rounded profile of McGraw Hill, the flare of the flue 26 would extend onto the curve of the bottom wall 24).  
Regarding claim 6, modified Moore teaches the assembly recited in claim 1, wherein the flange and the flared portion have the same shape (Figure 1 of Moore, it is understood that when adapting the shape of the flue 26 and bottom wall 24, they would have the same profile).  
Regarding claim 7, modified Moore teaches the assembly recited in claim 1, wherein the flared portion has a straight contour (McGraw Hill Page 350, in addition to the well-rounded geometry reducing the loss coefficient, the gradual contraction would likewise have a similar effect. This would result in a straight cross section at the interface of the flue 26 and bottom wall 24 of Moore).
Regarding claim 8, modified Moore teaches the assembly recited in claim 1, wherein the flared portion has a curved contour (McGraw Hill Table 8-4, well-rounded, or curved geometry).  
Regarding claim 9, modified Moore teaches a water heater including the assembly recited in claim 1 (Figure 1 of Moore, water heater 10, modified with the elements of McGraw Hill).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6725811 B1), hereinafter Moore, in view of the attached non-patent literature to McGraw Hill (Note an accessibility date of 11/4/2004) as applied to claim 1 above, and further in view of the attached non-patent literature to Koester (Note an accessibility date of 9/2011).
Regarding claim 4, modified Moore teaches the assembly recited in claim 1, wherein the flared portion cooperates with the flange (McGraw Hill Table 8-4, the well-rounded inlet adapted to the system of Moore would be understood to affect the geometry of both the flue 24 and the bottom wall 24, resulting in the partition receiving the flared portion of the tube in a cooperative relationship),
But fails to teach to direct condensate in the tube away from the burner.  
However, Koester teaches directing condensate in the tube away from the burner (Page 5, “the drip edge directs moisture off the edge of the [overhang] and prevents moisture back flow back to the surface of the parapet wall (see Image 7B – Good Design and Image 7C – Poor Design)” It is understood that when applying this teaching to the device of Moore, dripping is not desirable. Therefore, the “poor design” of Figure 7C would be the good design of the interface between the flue 26 and bottom wall 24 of Moore, i.e. a smooth transition preventing dripping). 

    PNG
    media_image2.png
    304
    491
    media_image2.png
    Greyscale

Figures 7B and 7C of Koester
	
Moore and Koester are considered to be analogous because they are both in the same field of water drainage systems, Moore being a water drainage system during the formation of condensation in the flue 24, typical for this type of water heater (as evidenced by Galati Column 1 Lines 14-19 – cited as a pertinent prior art reference but not relied on in the current rejection, per se). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moore to utilize a smooth transition, figure 7C of Koester, in the interface between the flue 26 and bottom wall 24. This would involve eliminating any “drip edges”, shown by figure 7B of Koester. This would have the predictable result and benefit of preventing dripping onto the burner which causes interference with the combustion process, as suggested by Galati in Column 1 Lines 23-27, “The presence of water condensate on the flue wall results in dripping of the condensate into the underlying combustion chamber or onto the burner to interfere with the combustion of fluid fossil fuels, producing undesirable quantities of carbon monoxide”.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6725811 B1), hereinafter Moore, in view of the attached non-patent literature to McGraw Hill (Note an accessibility date of 11/4/2004) and the attached non-patent literature to Koester (Note an accessibility date of 9/2011).
Regarding claim 10, Moore teaches an assembly for a water heater having a burner, comprising: 
a tube (Figure 1, Flue 26) extending longitudinally along a centerline from a first end adjacent the burner to a second end (Figure 1, Flue 26 extends from the bottom wall 24, near the burner 42, to the top 22); and 
a partition downstream of the burner (Figure 1, bottom wall 24) and including an opening for receiving the tube (Figure 1, the flue 26 is received by the opening in the bottom wall 24).
But fails to teach a first end of the tube including a flared portion extending away from the centerline; and 
  A partition opening having a curved flange for receiving the flared portion of the tube such that the flared portion of the tube extends into the partition and cooperates with the curved flange to direct condensate in the tube away from the burner.
However, McGraw Hill teaches a first end of the tube including a flared portion extending away from the centerline (Table 8-4, adapting Moore to utilize a well-rounded inlet would result in a flared portion of the flue 24 of Moore extending away from the centerline) ; and
A partition opening having a curved flange for receiving the flared portion of the tube such that the flared portion of the tube extends into the partition and cooperates with the curved flange (Table 8-4, the well-rounded inlet adapted to the system of Moore would be understood to affect the geometry of both the flue 24 and the bottom wall 24, resulting in the partition receiving the flared portion of the tube in a cooperative relationship).
Moore and McGraw Hill are considered to be analogous because they are both in the same field of thermal-fluid mechanics. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moore to utilize a well-rounded flue inlet geometry, instead of the current reentrant flue inlet geometry. This would involve flaring the end of the flue such that the sharp edge is eliminated, and adapting the bottom wall of the tank to accept the flared flue pipe, shown by Annotated Figure 1. This would have the predictable result and benefit of reducing the loss coefficient of the flue inlet, as suggested by McGraw Hill on Page 349, “The head loss at the inlet of a pipe is a strong function of geometry. It is almost negligible for well-rounded inlets (KL = 0.03 for r/D > 0.2), but increases to about 0.50 for sharp-edged inlets (Fig. 8–34). That is, a sharp edged inlet causes half of the velocity head to be lost as the fluid enters the pipe. This is because the fluid cannot make sharp 90° turns easily, especially at high velocities. As a result, the flow separates at the corners, and the flow is constricted into the vena contracta region formed in the midsection of the pipe (Fig. 8–35). Therefore, a sharp-edged inlet acts like a flow constriction”

    PNG
    media_image1.png
    188
    422
    media_image1.png
    Greyscale

Annotated Figure 1 (repeated): inlet geometries of Moore and Table 8-4 of McGraw Hill

Furthermore, Koester teaches directing condensate in the tube away from the burner (Page 5, “the drip edge directs moisture off the edge of the [overhang] and prevents moisture back flow back to the surface of the parapet wall (see Image 7B – Good Design and Image 7C – Poor Design)” It is understood that when applying this teaching to the device of Moore, dripping is not desirable. Therefore, the “poor design” of Figure 7C would be the good design of the interface between the flue 26 and bottom wall 24 of Moore, i.e. a smooth transition preventing dripping). 

    PNG
    media_image2.png
    304
    491
    media_image2.png
    Greyscale

Figures 7B and 7C of Koester (repeated)
	
	Moore and Koester are considered to be analogous because they are both in the same field of water drainage systems, Moore being a water drainage system during the formation of condensation in the flue 24, typical for this type of water heater (as evidenced by Galati Column 1 Lines 14-19 – cited as a pertinent prior art reference but not relied on in the current rejection, per se). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moore to utilize a smooth transition, figure 7C of Koester, in the interface between the flue 26 and bottom wall 24. This would involve eliminating any “drip edges”, shown by figure 7B of Koester. This would have the predictable result and benefit of preventing dripping onto the burner which causes interference with the combustion process, as suggested by Galati in Column 1 Lines 23-27, “The presence of water condensate on the flue wall results in dripping of the condensate into the underlying combustion chamber or onto the burner to interfere with the combustion of fluid fossil fuels, producing undesirable quantities of carbon monoxide”.
Regarding claim 11, modified Moore teaches the assembly recited in claim 10, wherein the flared portion is frustoconical (McGraw Hill Page 350, in addition to the well-rounded geometry reducing the loss coefficient, the gradual contraction would likewise have a similar effect. This would result in a straight cross section at the interface of the flue 26 and bottom wall 24 of Moore, i.e. a frustoconical geometry).  
Regarding claim 12, modified Moore teaches the assembly recited in claim 10, wherein the partition has a first side facing the burner and a second side facing water stored in the water heater (Figure 1 of Moore, the bottom wall 24 has a bottom side facing the burner and a top side facing the water in the water heater), the flared portion being positioned on the first side (Figure 1 of Moore, flaring the flue 26 to adapt with the bottom wall 24 would result in the flue being positioned on the side of the bottom wall 24 towards the burner, i.e. the bottom or “first” side).  
Regarding claim 13, modified Moore teaches the assembly recited in claim 10, wherein the flange and the flared portion have the same shape (Figure 1 of Moore, it is understood that when adapting the shape of the flue 26 and bottom wall 24, they would have the same profile).  
Regarding claim 14, modified Moore teaches the assembly recited in claim 10, wherein the flared portion has a straight contour (McGraw Hill Page 350, in addition to the well-rounded geometry reducing the loss coefficient, the gradual contraction would likewise have a similar effect. This would result in a straight cross section at the interface of the flue 26 and bottom wall 24 of Moore).
Regarding claim 15, modified Moore teaches the assembly recited in claim 10, wherein the flared portion has a curved contour (McGraw Hill Table 8-4, well-rounded, or curved geometry).  
Regarding claim 16, modified Moore teaches a water heater including the assembly recited in claim 10 (Figure 1 of Moore, water heater 10, modified with the elements of McGraw Hill and Koester).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CA 2668448 A1, separate flue for condensation
EP 1693631 A2, catch pan for condensation drips between flue and burner
US 6109216 A, figure 2, smooth transition between flue and combustion chamber
US 4436059 A, portion at the bottom of the flue for catching condensation, preventing drips onto the burner. Referenced in rejection to claims 4 and 10 regarding condensation.
US 3124108 A, burner with shield for dripping condensation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762